Citation Nr: 9912015	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-29 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right Achilles 
tendonitis.

2.  Entitlement to service connection for refractive error, 
to include residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1965 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for eye problems/right eye injury and 
right foot tendinitis.

The Board notes that in the appellant's notice of 
disagreement as to the denial of service connection for eye 
problems/right eye injury and right foot tendinitis, he 
stated that he was claiming service connection for nervous 
condition, eye problem, right eye injury, right foot 
tendinitis, gum disease, and unemployability.  It must be 
noted that in a July 1995 rating decision, the RO denied 
reopening a claim for service connection for a nervous 
condition.  The appellant did not appeal that decision, and 
it is final.  It must be further noted that in a July 1997 
decision, the Board denied service connection for gum 
disease.  That decision is final.

The Board will refer these claims to the RO, as such claims 
have not been the subject of a notice of disagreement, a 
statement of the case, or a substantive appeal and absent 
such, the Board does not have jurisdiction over these issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).


FINDINGS OF FACT

1.  There is evidence in service that the appellant had right 
Achilles tendonitis; and there is competent medical evidence 
of right Achilles tendonitis.  The current diagnosis of right 
Achilles tendonitis is related to the inservice diagnosis of 
right Achilles tendonitis.

2.  Competent evidence of a nexus between right 
subconjunctival hemorrhage or old scar and an eye injury in 
service is not of record.

3.  Refractive error is not a disability for which service 
connection may be granted.


CONCLUSIONS OF LAW

1.  Right Achilles tendonitis was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claim for service connection for residuals of a right 
eye injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Refractive error is not a disease within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that right Achilles tendonitis 
or the right eye injury arose under combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Service medical records reveal that at entrance, examination 
of the appellant's eyes and lower extremities was normal.  
His distant vision was 20/25 in the right and left eyes.  
Near vision was J-2 in the right and left eyes.  The examiner 
noted "refractive error" in the summary of defects and 
diagnoses.  In a report of medical history completed by the 
appellant at that time, he stated "no" to ever having or 
having now "eye trouble" and "foot trouble."  In July 
1966, the appellant was given a prescription for glasses.  In 
June 1967, the appellant was seen for a swollen right foot.  
The plan was to rule out a navicular fracture.  X-rays taken 
at that time were negative.  In November 1967, the appellant 
reported an injury to his right foot.  The examiner stated 
that the appellant had Achilles tendonitis and was tender 
over the Achilles tendon and with pressure on the foot.  In 
May 1968, examination of the appellant's eyes and lower 
extremities was normal.  His distant vision and near vision 
were 20/20 in the right and left eyes.  In a report of 
medical history completed by the appellant at that time, he 
stated "no" to ever having or having now "eye trouble" and 
"foot trouble."  He stated "yes" to have you ever worn 
glasses.

The appellant underwent a VA examination in December 1982.  
Examination of the appellant's eyes revealed that the pupils 
were equal and reacted to light and accommodation.  The 
extraocular muscles/movement were normal.  The fundi revealed 
that the discs were flat bilaterally.

The appellant underwent a VA examination in October 1984.  
Examination of the appellant's eyes was normal.  Funduscopic 
examination was normal.  The appellant reported that he had 
discomfort in the right heel area in service and was told 
that he had tendonitis.  He stated that he was unable to wear 
his boots.  At the present time, he stated that he had no 
symptoms in the heel except, "Occasionally it comes and 
goes."  Examination of the right Achilles tendon was 
slightly tender to pressure, but this was minimally present.  
The appellant had good range of motion of the right ankle and 
right foot.  The VA examiner entered a diagnosis of history 
of right Achilles tendonitis with minimal findings on 
examination.  

The appellant underwent a VA examination May 1987.  The 
appellant complained that in service, he would get right 
flank pain which would radiate to his right hip and down the 
back of his right thigh and leg and into the foot.  
Examination of the eyes was normal.  Fundoscopic examination 
was not remarkable.  Examination of the right calf revealed 
hypesthesia to ordinary touch over the outer surface.  The 
right calf measured a half inch less in circumference than 
the left.  The diagnosis entered was chronic discomfort right 
flank and right lower extremity, etiology undetermined.

In a September 1995 VA outpatient treatment report, the 
appellant complained of pain in the right foot and tendon 
when he walked or stood.  Specifically, he reported pain in 
the right instep and heel.  Examination of the right foot 
revealed that it was cool.  There was no redness or swelling.  
X-ray revealed small heel spurs at the insertion of the 
Achilles tendon.  The assessment was heel spurs.  In October 
1995, the appellant reported a "finger in the [right eye]."  
The appellant's visual acuity was 20/20 with glasses and 
20/20-1 without glasses.  The cornea and lens was clear in 
the right eye.  The iris was normal.  The anterior chamber 
was deep and clear.  There was subconjunctival hemorrhage 
noted.  The assessment was status post finger into the right 
eye and subconjunctival hemorrhage.  In a separate October 
1995 medical record, the VA examiner noted that the appellant 
had sustained trauma to the eye when his brother threw a fist 
at him.  The VA examiner noted that the appellant had 
drainage, minimal pus, and conjunctival hemorrhage in the 
right eye and that the appellant's vision was unchanged.  The 
VA examiner noted that the appellant wore corrective lenses.  
Physical examination revealed conjunctival hemorrhage.  
Pupils were equal and reactive to light.  The extraocular 
muscles were intact.  Fundoscopic examination was negative.  
The [illegible] revealed no obvious abrasions.  The 
diagnostic impression was conjunctival hemorrhage.

In November 1995, the appellant reported that he had a right 
painful heel for several years which began while in the 
service.  Upon physical examination, there was tenderness on 
the right medial calcaneal tubercle, but no pain on the 
Hubsc[illegible] maneuver.  Achilles insertion was tender.  
X-rays revealed enthesiopathy of the Achilles tendon.  The 
assessment was Achilles tendonitis.  In December 1995, the 
appellant complained of painful feet.  He reported that he 
was given a shot during his last visit in his foot, which had 
reduced the pain.  Clinical findings of the Achilles tendon 
were not reported.  The assessment was heel spur syndrome.  
Assessments of heel spur syndrome were entered in February 
1996 and May 1996.

In October 1996, the appellant's visual acuity was 20/20.  
The VA examiner noted that he appellant had a history of 
trauma to the right eye.  The cornea was clear and the 
anterior chamber was deep and clear.  Examination of the 
right eye revealed a pigmented spicule/old chorioretinal 
scar, which was walled off.  The assessment was history of 
trauma.  The VA examiner noted that there was no retinal 
detachment.  


I.  Right Achilles tendonitis

Service medical records contain evidence that the appellant 
was diagnosed with right Achilles tendonitis.  Since service, 
the appellant has presented competent evidence that he has 
right Achilles tendonitis.  When the appellant underwent an 
October 1984 VA examination, which was 16 years following his 
separation from service, he complained of right heel pain.  
The VA examiner noted that the appellant had slight 
tenderness on the right Achilles tendon.  In November 1995, 
the appellant complained of right heel pain since service.  
X-rays taken revealed enthesiopathy of the Achilles tendon.  
The diagnosis was Achilles tendonitis.  The appellant has 
established both the presence of inservice disease and 
current disability.

The remaining issue is whether the appellant has established 
a nexus between the current disability and the inservice 
disease.  In 1984, the complained to the VA examiner of pain 
he had in his right heel, which he had stated he had in 
service.  His history was accurate in that he reported that 
he was diagnosed with tendonitis in service.  The VA examiner 
noted then that the appellant had minimal findings, stating 
that there was tenderness in the right Achilles tendon.  

Here, the Board finds that the appellant's tendonitis in 
October 1984 and November 1995 is the same as the tendonitis 
he was diagnoses with in service.  The nexus between the 
current diagnosis and service is established by the appellant 
and the medical findings.  See Savage, supra.  The Board must 
point out that it finds the appellant's statement in 1984, 
which was completely unrelated to a claim for monetary 
benefits, to be highly probative of the appellant's state of 
mind.  At that time, the appellant had nothing to gain 
regarding his complaints of right heel pain.  In this case, 
the Board finds that the lay evidence submitted by the 
appellant is highly credible and service connection for right 
Achilles tendonitis is warranted.  


II.  Residuals of right eye injury

The appellant's claim for service connection for residuals of 
a right eye injury is not well grounded.  The appellant is 
competent to report that he injured his right eye in service.  
The appellant has not brought forth competent evidence of 
nexus between the a right eye injury in service and the 
diagnosis of subconjunctival hemorrhage or the old scar.  See 
Caluza, supra.  

In the October 1995 VA outpatient treatment reports, the VA 
examiners noted that the appellant had a recent injury to his 
right eye, specifically that the appellant's brother had hit 
the appellant in the right eye with his fist.  One VA 
examiner noted that the injury was 12 hours ago, and the 
other noted that the injury was in the morning.  Such 
statements made by the VA examiners is negative evidence that 
the diagnoses of subconjunctival hemorrhage are related to a 
right eye injury in service.  Neither VA examiner made a 
determination that the diagnosis of subconjunctival 
hemorrhage or the old scar was related to a right eye injury 
in service.  It must be noted that examinations of the eyes 
in December 1982, October 1984, and May 1987 all revealed 
normal examinations.  Additionally, the scar on the right eye 
was not noted until 1996, many years after service, and no 
medical professional has related the scar to a disease or 
injury in service.

The only nexus evidence is the appellant's contention that 
the diagnosis of subconjunctival hemorrhage is related to a 
right eye injury in service.  Nonetheless, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield, 8 Vet. 
App. at 388.  Thus, the appellant has failed to submit 
competent medical evidence of a nexus between the diagnosis 
of subconjunctival hemorrhage and a disease or injury in 
service, and the claim for service connection for residuals 
of right eye injury is not well grounded.  See Caluza, supra


III.  Refractive error

The Board notes that the appellant was diagnosed with 
refractive error at entrance into service.  However, 
refractive error is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  As such, the 
claim for service connection for refractive error is without 
legal merit.

IV.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1997.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  



ORDER

Service connection for right Achilles tendonitis is granted.  
Service connection for refractive error, to include residuals 
of right eye injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

